Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

 Claims 1-8 are canceled. Claims 9-20 are pending.

This action is response to the application filed on June 12, 2019.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –



Claims 9-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al (U.S. Pub. No. 2014/0046943). 

With respect to claims 9, 19 and 20, Scott et al teaches 
classify the plurality of requirement items into groups based on the connections between the requirement items indicated in the item connection information (abstract, displaying, on a display of an electronic device, a plurality of selectable content classification options for classifying a content item, the selectable content classification options including a selectable option to classify the content item as an action item and a selectable option to classify the content item as an archive, [0043] A content item 301 stored as an action item 300 may have one or more completion requirements 305 associated therewith.  The completion requirements specify one or more requirements for completing the action associated with the action item 300, [0027] The processor 240 interacts with device subsystems, such as a wireless communication subsystem 211),
extract a number of subsystems that are reached by tracing the connections from each requirement item of the plurality of requirement items, based on the connections between the requirement items and based on the connection between each requirement item of the plurality of requirement items and each subsystem of the plurality of subsystems ([0004] Such applications provide little control over the manner by which content is stored, classified, or accessed.  For example, the manner by which content is stored or classified is largely dependent on the manner by which content is received), 

 With respect to claim 10, Scott et al teaches classifies, under one group, requirement items extracted from the plurality of requirement items by tracing the same connection from each requirement item of the plurality of requirement items ([0085] The displayed selectable content classification options 366 (FIG. 3) may include a selectable option 368 (FIG. 3) to classify the content item 301d as an action item 300).
 
With respect to claim 11, Scott et al teaches extracts a requirement item of a highest order and a requirement item of a lowest order in one group, as a highest-order requirement item and a lowest-order requirement item, respectively. ([0085] The displayed selectable content classification options 366 (FIG. 3) may include a selectable option 368 (FIG. 3) to classify the content item 301d)
 
With respect to claim 12, Scott et al teaches sets a name of the group into which the requirement item has been classified, as the identifier, and information indicating whether the requirement item is the highest-order requirement item or the lowest-order requirement item in the group into which the requirement item has been classified .


Allowable Subject Matter

Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163